

117 HR 2442 IH: Climate Justice Grants Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2442IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Barragán introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Environmental Protection Agency to carry out a grant program for projects and activities to address climate justice concerns of environmental justice communities, and for other purposes.1.Short titleThis Act may be cited as the Climate Justice Grants Act. 2.Climate Justice Grant Program(a)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in—(1)building capacity to address issues relating to climate justice; and(2)carrying out any activity described in subsection (d).(b)EligibilityTo be eligible to receive a grant under subsection (a), an eligible entity shall be a Tribal government, local government, or nonprofit, community-based organization.(c)ApplicationTo be eligible to receive a grant under subsection (a), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)an outline describing the means by which the project proposed by the eligible entity will—(A)with respect to climate justice issues at the local level, increase the understanding of the environmental justice community at which the eligible entity will conduct the project;(B)improve the ability of the environmental justice community to address each issue described in subparagraph (A);(C)facilitate collaboration and cooperation among various stakeholders (including members of the environmental justice community); and(D)support the ability of the environmental justice community to proactively plan and implement climate justice initiatives;(2)a proposed budget for each activity of the project that is the subject of the application;(3)a list of proposed outcomes with respect to the proposed project;(4)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a grant under this subsection, to develop a project that is capable of being sustained beyond the period of the grant; and(5)a description of the ways by which the eligible entity is linked to, and representative of, the environmental justice community at which the eligible entity will conduct the project.(d)Use of fundsAn eligible entity may only use a grant under this subsection to carry out culturally and linguistically appropriate projects and activities that are driven by the needs, opportunities, and priorities of the environmental justice community at which the eligible entity proposes to conduct the project or activity to address climate justice concerns of the environmental justice community, including activities—(1)to create or develop collaborative partnerships;(2)to educate and provide outreach services to the environmental justice community on climate justice;(3)to identify and implement projects to address climate justice concerns, including community solar and wind energy projects, energy efficiency, home and building electrification, home and building weatherization, energy storage, solar and wind energy supported microgrids, battery electric vehicles, electric vehicle charging infrastructure, natural infrastructure, and climate resilient infrastructure.(e)Limitations on amountThe amount of a grant under this section may not exceed $2,000,000 for any grant recipient.(f)Report(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the ways by which the grant program under this subsection has helped eligible entities address issues relating to energy and climate justice.(2)Public availabilityThe Administrator shall make each report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2031. The Administrator may not use more than 2 percent of the amount appropriated for each fiscal year for administrative expenses, including outreach and technical assistance to eligible entities.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Climate justiceThe term climate justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, culture, national origin, educational level, or income, with respect to the development, implementation, and enforcement of policies and projects that address climate change, a recognition of the historical responsibilities for climate change, and a commitment that the people and communities least responsible for climate change, and most vulnerable to the impacts of climate change, do not suffer disproportionately as a result of historical injustice and disinvestment.(3)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards.(4)Indigenous communityThe term indigenous community means—(A)a federally recognized Indian Tribe;(B)a State-recognized Indian Tribe;(C)an Alaska Native or Native Hawaiian community or organization; and(D)any other community of indigenous people, including communities in other countries.(5)Low incomeThe term low income means an annual household income equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)200 percent of the Federal poverty line.(6)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income.(7)Natural infrastructureThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes and—(A)is created through the action of natural physical, geological, biological, and chemical processes over time;(B)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or(C)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.(8)Population of colorThe term population of color means a population of individuals who identify as—(A)Black;(B)African American;(C)Asian;(D)Pacific Islander;(E)another non-White race;(F)Hispanic;(G)Latino; or(H)linguistically isolated.